                                Case 1:18-cv-04005-ELH Document 1-1 Filed 12/29/18 Page 1 of 3
                                                        Exhibit A to the Complaint
Location: Baltimore, MD                                                                               IP Address: 73.191.116.235
Total Works Infringed: 35                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           D880D2920B3B50CB74EA547BBAD4E5AA9B765855    Vixen               11/13/2018   11/05/2018        11/25/2018      PA0002136632
                                                                             21:27:33
 2           056C78DF7A658DDF50A2394F5E4FA18BCF095426    Blacked             11/13/2018   11/01/2018        11/25/2018      PA0002136644
                                                                             21:19:26
 3           0616906E5B0D445A8FB469D45908C91D24F6CD2F    Blacked             10/01/2018   09/27/2018        11/01/2018      17093717993
                                                                             08:02:36
 4           07A71D8AB8A0645049C16B98A28538E06A009D7B    Vixen               09/28/2018   09/21/2018        11/01/2018      17093751804
                                                                             16:59:17
 5           0B16315F57F07E173D0600CC87ABFC94AE29EC92    Tushy               11/13/2018   11/02/2018        12/09/2018      17210345213
                                                                             21:10:14
 6           158258B1A19235075D5BC7E77F3979BEFC8EABAC    Vixen               10/01/2018   09/26/2018        10/16/2018      PA0002127776
                                                                             00:38:17
 7           1B99BCB48901142E0B0F76F0AFF83CA8A7B487C9    Tushy               10/27/2018   10/18/2018        11/25/2018      PA0002136724
                                                                             02:54:17
 8           2541261990122381387D2C03CDA34FF74B4EDE3E    Blacked Raw         11/01/2018   10/29/2018        12/09/2018      17210231093
                                                                             21:14:38
 9           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             10/15/2018   10/12/2018        10/28/2018      PA0002130455
                                                                             21:49:02
 10          26AD89FE5BDD6917A7A348FDCB9B0EE6B2C89485    Blacked             11/11/2018   09/07/2018        10/16/2018      PA0002127772
                                                                             09:14:02
 11          2ADE8763346FFA11FC1395267FDA45ACC89C677C    Blacked Raw         11/13/2018   11/03/2018        12/09/2018      17210231043
                                                                             21:17:10
 12          2EA0290F13E4A4197E055E913DFCD0B58D85DF2B    Tushy               10/15/2018   10/13/2018        11/01/2018      17094105231
                                                                             21:42:11
 13          2FEF8C6862CCC28341F10FF8FB905E9CB161F500    Blacked Raw         11/13/2018   11/08/2018        12/09/2018      17210230993
                                                                             21:38:14
 14          31D75A286A3A6B30B5554209AAFF9B1AA5C936F1    Vixen               08/22/2018   08/17/2018        09/01/2018      PA0002119582
                                                                             07:52:34
 15          35824768BF7B365F1CA830E078527B52C12DC631    Tushy               08/22/2018   08/19/2018        09/05/2018      PA0002134998
                                                                             12:14:48
 16          3981818C672261E5A1A0D5B561F7A7FEF98A7805    Blacked             09/28/2018   09/22/2018        11/01/2018      17094105381
                                                                             16:59:35
                          Case 1:18-cv-04005-ELH Document 1-1 Filed 12/29/18 Page 2 of 3
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     4670519255EEFD11D8740328CB025AE98351F54C   Vixen         09/15/2018   08/22/2018    09/05/2018      PA0002135676
                                                                23:37:13
18     5ACE54AFBB931F34781E6EB2806DDC834FC7F28F   Blacked Raw   10/15/2018   10/14/2018    11/01/2018      17093717793
                                                                21:40:26
19     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked       08/22/2018   08/18/2018    09/05/2018      PA0002135664
                                                                11:04:59
20     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/13/2018   11/07/2018    11/25/2018      PA0002136607
                                                                22:09:29
21     7187921EA9FCD6A45613346F742B048B53088923   Tushy         09/28/2018   09/18/2018    10/16/2018      PA0002127779
                                                                16:59:59
22     7ADD0E09EEEF892982208191A8808453A1480C84   Tushy         11/01/2018   10/28/2018    12/09/2018      17210310513
                                                                21:14:54
23     958114234F010ED12787587C6B9FA13E19388CF1   Vixen         11/01/2018   10/26/2018    12/09/2018      17210310412
                                                                21:15:23
24     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/28/2018   09/17/2018    10/16/2018      PA0002127778
                                                                16:57:00
25     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8   Blacked Raw   09/28/2018   09/19/2018    11/01/2018      17093752155
                                                                16:57:00
26     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/15/2018   10/07/2018    10/16/2018      PA0002127790
                                                                21:41:28
27     A9ED70EE5C0527DDC912EFFBCA1E09E8771F8A99   Vixen         10/15/2018   10/11/2018    10/28/2018      PA0002130457
                                                                21:41:38
28     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         10/01/2018   09/28/2018    10/16/2018      PA0002127781
                                                                07:52:55
29     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   10/01/2018   09/29/2018    11/01/2018      17093717843
                                                                07:38:57
30     CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A   Blacked       11/13/2018   11/06/2018    11/25/2018      PA0002136603
                                                                21:16:55
31     E59148DD40F13294F19E8D6B5288B752965FAFC7   Blacked Raw   10/15/2018   10/09/2018    11/01/2018      17093717943
                                                                21:41:15
32     E8FDE02B470854F96FE03570C920B30F274A14E2   Tushy         08/22/2018   08/14/2018    09/01/2018      PA0002119587
                                                                09:10:26
33     ECEC874C21239A30F35D90C14D825619A4E8486A   Blacked Raw   08/22/2018   08/20/2018    09/05/2018      PA0002135002
                                                                12:24:10
34     F7376CEB79F8F49F4AA0A5D72A07C3C7310723CA   Vixen         11/11/2018   10/31/2018    12/09/2018      17210345436
                                                                09:14:01
                          Case 1:18-cv-04005-ELH Document 1-1 Filed 12/29/18 Page 3 of 3
Work   Hash                                       Site         UTC          Published      CRO App. File   CRO Number
                                                                                           Date
35     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   Vixen        10/15/2018   10/06/2018     11/01/2018      17094105481
                                                               21:40:08
